DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3 are allowable. The restriction requirement between Group I and Group II , as set forth in the Office action mailed on 02/04/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/04/2022 is withdrawn.  Claims 2-3 , directed to a wiring structure that is programmable based on application or repair no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being;" A method for adapting a wiring harness for a motor-driven land vehicle, without cutting or splicing wires of said wiring harness, in order to connect connecting said wiring harness to a computer system that is configured to be temporarily and removably mounted, said wiring harness comprising a first connector, which is provided with at least one first connector socket, in which a plug is removably housed, said plug being at one end of a first electrical wire of said harness, and a second connector that is provided with at least one pin, said pin being removably received by said plug, said second connector being configured to be connected to an electronic control unit of the vehicle, the method comprising the steps of:

- removing the plug of the first electrical wire from the first connector socket to thus leave the
first connector socket temporarily vacant,

- procuring a booster connector comprising at least one booster connector socket formed to
re movably house the plug of the first electrical wire and at least one second electrical wire
provided at one end with a first plug formed to be housed within the first connector socket, the
other end of the electrical wire of the booster connector being connected within the booster
connector to a second plug, said second plug being adapted to receive the pin of said second
connector,

- inserting the plug of the first electrical wire into the booster connector socket, and

- inserting the first plug of the second electrical wire into the first connector socket left
temporarily vacant after the plug of the first electrical wire was removed from the first
connector socket.”

Therefore, claim 1 is allowed.

Claims 2-3 are also allowed as being directly or indirectly dependent of the allowed base
claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847